           izorea.law@gmail.com
• To: ANC_Newfilings@akcourts.us
  • Subject: New. Case Filing
    Date: 1/19/2021 12:49:18 PM




                            IN11-IE -DISTRICT/SUPERIOR COURT FOR THE STATE OF ALASKA
                                                  AT ANCHORAGE
             Monika Switzer,                                 )
                                                             )
                                           Plaintiff(s),     -)
             vs.                                             )
                                                             )                   0q10
                                                             ) CASE NO. 3AN- 21-                     CI
             Olgoonik Constfuoiion Seryiees,
                                           :LLC:i
                                                             )
                                                             )                      i   AND. .
                                                                               .'SUMMONS„
                                           Defendant(s).  )               NoTIcg•TaisOMPARTIES,.
                                                          )               PF:),uompkt...4s$NMENT,
             To Defendant: Oleoonik Construction Services, LLC.-
             You are hereby summoned and required to file with the cOi.iii a Written 66.siiioe to the complaint
             which accompanies this summons: Your answer must be filed with the court at 825 W. 4th
             Ave., Anchorage, Alaska 99501 within 20 days* after the day you receive this summons. In
             addition, a copy of your answer must be sent to the plaintiff's attorney or plaintiff (If
             unrepresented)Isaac D Zorea                                           , whose address is:
             PO Box 210434, Anchorage, AK 99521

            • If you fail to file your -answer within the required time, a default judgment may be entered
              against you for the relief demanded in the complaint.
             If you are not represented by an attorney, you must inform the court and all other ,parties in
             this case, in writing, of your current mailing address and any future changes to your mailing
             address and telephone number. You may use court form Notice of Change of Address /
             Telephone Number(TF-955), available at the clerks office or on the court system's Website'at
             httbs://bublic.courts.alaskagov/web/forms/docs/tf-955.pcif to inform the court. - OR - If you
             have an attorney,.the attorney must comply with Alaska R. CiV. P. 5(i).
                                            NOTICE OF JUDICIAL ASSIGNMENT
             TO: Plaintiff and:Defendant
             You are hereby given notice that:

             FP This case has been assigned to Superior Court Judge
                and to a magistrate judge..
                This case has been assigned             •urt Judge
                                                  0„k_ OF
                                                                     CLERK OF COURT



                                                                    By:                       ,e4c
                                                                                    Deputy Cleric


               I •certify that on              a copy        i ns was 0 mailed ?1given to
             0 plaintiff            plaintiffs counsel aton  a copy of the
             0
             ,       Domestic Relations Procedural Order 0 Civil Pre-Trial Order
               to serve on the defetynt with the summons.
               Deputy Clerk       V
               * The State or a, state officer or agency named as a defendant has 40 days to file,its answer. If
               you have been served with this Summons outside the United States, you also have 40 days to
               file your answer:
               CIV-100 ANCH (10/17)(cs)                                            Civil Rules 4, 5, 12,42(c), 55
                   Case 3:21-cv-00078-SLG Document 1-1 Filed 03/31/21 Exhibit
             SUMMONS
                                                                      Page 1A;ofPage
                                                                                 8 1 of 8
       1

      2
                            IN THE SUPERIOR COURT FOR THE STATE OF ALASKA
      3
                                   THIRD JUDICIAL DISTRICT AT ANCHORAGE
      4

      5
             •


      6          Monika Switzer,                             )
                                                             )
      7                        Complainant,                  ) Case No. 3AN-21-04180 CI
                                                             )
      8                                                      )
             Olgoonik Construction Services, LLC.,           )
      9                                                      )
                               Respondent.                   )
      10                                                     )
      11

      12                                           COMPLAINT

      13                COMES NOW,Monika Switzer, the plaintiff above named, by and through

      14         her attorney, Isaac Derek Zorea, and complains as follows:

      15

      16                                        I. JURISDICTION

      17                1.1.   At all relevant times, plaintiff, Monika Switzer, resided within the

      18     Third Judicial District, State of Alaska.

      19                1.2.   At all relevant times, defendant, Olgoonik Construction Services,

      20     LLC., has maintained significant business connections within the Third Judicial

      21     District, State of Alaska.
141



      22                1.3.   Venue properly rests within the Third Judicial District, State of

      23         Alaska.

      24

      25                                             II. FACTS

      26                2.1.   On or about May 30, 2017, Plaintiff Monika Switzer began working

      27     for defendant as a project manager.

      28    COMPLAINT: SWITZER V. OLGOONIK CONSTRUCTION SERVICES, LLC.                   PAGE - 1 -



           Case 3:21-cv-00078-SLG Document 1-1 Filed 03/31/21 Exhibit
                                                              Page 2A;ofPage
                                                                         8 2 of 8
 1            2.2.     At the time that Plaintiff was hired, she was told that she was an
2      FLSA-exempt employee. He asked what she had earned previously, and that she
3      would make $74,000 a year, based on 40 hours a week of work.
4             2.3.     Several years after being employed by the defendant, Plaintiff Monika
 5     Switzer learned that a newly hired male employee, hired to also work as a project

6      manager, under the same supervisor, was being paid $135,000 per year, based on 40

 7     hours a week of work. Ms. Switzer is ofthe belief that other male project managers

8      were also hired at a base pay of at least $135,000 per year, which is $61,000 a year
9      more than she was making for doing the same work.
10            2.4.     Concerned by what she learned, Plaintiff questioned Defendant's
11     human resource office concerning the pay difference, and also spoke about her

12     concerns that she was improperly classified as an FLSA-exempt employee.

13     Concerning her exempt status, Plaintiff stated that she thought she should have been

14     paid for the overtime work she performed.

15            2.5.     After her inquiry with Defendant's Human Resource office about

16     FLSA compliance regarding overtime and pay equality, Plaintiff was told that she did

17     not raise valid concerns. However, shortly afterward, Plaintiff noticed that she

18     started to be treated in a hostile manner by the senior project manager.

19            2.6.     In addition to being treated in a hostile manner by Defendant's senior

20     project manager, Plaintiff was not paid for the overtime hours that she worked. Nor

21     did Plaintiff receive a pay raise such as would put her on equal pay with her male

22     counterparts.

23            2.7.     Plaintiff noticed that after she had complained of Defendant's FLSA

24     compliance issues, the senior project manager eliminated her access to critical

25     responsibilities needed to do her job. After complaining that she could not

26     effectively do her job, she was forced to resign from her position.

27

28    COMPLAINT: SWITZER V. OLGOONIK CONSTRUCTION SERVICES, LLC.                  PAGE -2 -



     Case 3:21-cv-00078-SLG Document 1-1 Filed 03/31/21 Exhibit
                                                        Page 3A;ofPage
                                                                   8 3 of 8
 1            2.8.    As of the date of filing this case, Defendant has not fully paid Plaintiff
 2     for all hours that she worked nor has Defendant corrected the fact that she was not

 3     paid as much as her male counterparts.

4                                        CAUSES OF ACTION
 5     A.     VIOLATION OF FAIR LABOR STANDARDS ACT OF 1938,AS AMENDED
             (29 USC § 201 ET SEQ.): FAILURE TO PAY OVERTIME OR PROPERLY
6             COMPENSATE EMPLOYEE.

 7            3.1.    Monika Switzer incorporates all the facts and allegations within the

 8     paragraphs listed above, 2.1 through 2.8.

9             3.2.    Plaintiff Monika Switzer alleges that she worked overtime hours for
10     her employer Olgoonik Construction Services, LLC., but was improperly classified
11     as an exempt employee and therefore did not receive overtime pay of one and one
12     half times her normal rate of pay.
13            3.3.    Plaintiff Monika Switzer further alleges that by failing to pay her
14     overtime wages for all hours that Defendant Olgoonik Construction Services, LLC.
15     knew she worked, or had reason to know that she worked, it violated the Fair Labor

16     Standards Act, 29 U.S.C. § 207.

17            3.4.    Plaintiff seeks damages from Defendant Olgoonik Construction

18     Services, LLC. for its violations of the Fair Labor Standards Act, as outlined above,

19     which includes payment of her unpaid overtime wages for all hours that she worked
20     over 40 hours in a week or eight hours in a day, liquidated damages, prejudgment
21     interest, and actual reasonable attorney fees.
22
       B.     PROHIBITION AGAINST UNEQUAL PAY BASED ON GENDER,29 U.S.C.§
23            206(D)

24            3.5.    Plaintiff Monika Switzer further alleges that for the work she

25     performed for Olgoonik Construction Services, LLC., she received an amount lower

26     than her male counterparts, who performed the same job duties as she performed.
27

28    COMPLAINT: SWITZER V. OLGOONIK CONSTRUCTION SERVICES,LLC.                  PAGE -3 -



     Case 3:21-cv-00078-SLG Document 1-1 Filed 03/31/21 Exhibit
                                                        Page 4A;ofPage
                                                                   8 4 of 8
 1            3.6.    Plaintiff alleges that Olgoonik Construction Services, LLC.' decision
2      to pay her less than her male counterparts, violated 29 U.S.C. § 206(d).
3             3.7.    Plaintiff seeks damages from Defendant Olgoonik Construction
4      Services, LLC., for its violations ofthe Fair Labor Standards Act, as outlined above,

 5     related to its failure to pay her in an amount equal to her male counterparts, as

6      outlined in 29 U.S.C. § 216(b), including liquidated damages, prejudgment interest,

7      and reasonable attorney fees.

8      C.     PROHIBITION AGAINST UNEQUAL PAY BASED ON GENDER,29 U.S.C.§
              215(A)(3): RETALIATION.
9
              3.8.    Plaintiff Monika Switzer further alleges that when she complained to
10
       Defendant Olgoonik Construction Services, LLC., that she was being paid less than
11
       her male counterparts, she was retaliated against by having her job duties reduced to
12
       the point that she could no longer enjoy the terms and conditions of her employment.
13
              3.9.    Plaintiff Monika Switzer argues that Defendant Olgoonik
14
       Construction Services, LLC., violated the Fair Labor Standards Act, 29 U.S.C. §
15
       215(a)(3), when it chose to constructively fire her for complaining about its
16
       compliance with the Fair Labor Standards Act.
17
              3.10. Plaintiff seeks damages from Defendant Olgoonik Construction
18
       Services, LLC.,for its violations ofthe Fair Labor Standards Act, for constructively
19
       terminating her employment when she questioned her employer's compliance with
20
       the FLSA,pursuant to 29 U.S.C. § 216(b), including reinstatement, back pay,
21
       liquidated damages, prejudgment interest and actual reasonable attorney fees.
22
       D.     VIOLATION OF CIVIL RIGHTS ACT OF 1964,AS AMENDED BASED ON
23            GENDER,42 U.S.C.§ 2000E-2(A)(1).
24            3.11. Plaintiff Monika Switzer further alleges that for the work she

25     performed for Olgoonik Construction Services, LLC., she received an amount lower

26     than her male counterparts, who performed substantially the same job duties as she

27     performed.

28    COMPLAINT: SWITZER V. OLGOONIK CONSTRUCTION SERVICES, LLC.                  PAGE -4 -



     Case 3:21-cv-00078-SLG Document 1-1 Filed 03/31/21 Exhibit
                                                        Page 5A;ofPage
                                                                   8 5 of 8
 1
2             3.12. Plaintiff alleges that Olgoonik Construction Services, LLC.'s decision
3      to pay her less than her male counterparts, violated 42 U.S.C. § 2000e-2(a)(1).

4             3.13. Plaintiff seeks damages from Defendant Olgoonik Construction
5      Services, LLC.,for its violations of the Fair Labor Standards Act, as outlined above,

6      related to its failure to pay her in an amount equal to her male counterparts, as

7      outlined in 42 U.S.C. § 1981a(b)(3) and 42 U.S.C. § 2000e-5(e)(3)(A)&(B),

8      including liquidated damages, prejudgment interest, punitive damages and reasonable

9      attorney fees.

10
11     E.     PROHIBITION AGAINST RETALIATION FOR OPPOSING UNEQUAL PAY
              BASED ON GENDER,42 U.S.C.§ 2000E-3(A).
12
              3.14. Plaintiff Monika Switzer further alleges that when she complained to
13
       Defendant Olgoonik Construction Services, LLC., that she was being paid less than
14
       her male counterparts, she was retaliated against by having her job duties reduced to
15
       the point that she could no longer enjoy the terms and conditions of her employment.
16
              3.15. Plaintiff Monika Switzer argues that Defendant Olgoonik
17
       Construction Services, LLC., violated the Civil Rights Act of 1964, as amended,42
18
       U.S.C. § 2000e-3, when it chose to discriminate against her, and constructively fire
19
       her, for complaining about its compliance with the Fair Labor Standards Act.
20
              3.16. Plaintiff seeks damages from Defendant Olgoonik Construction
21
       Services, LLC.,for its violations ofthe Fair Labor Standards Act, for constructively
22
       terminating her employment when she questioned her employer's compliance with
23
       the Civil Rights Act, pursuant to 42 U.S.C. § 1981a(b)(3) and 42 U.S.C. § 2000e-
24
       5(e)(3)(A)&(B), including reinstatement, two year pre-complaint back pay, liquidated
25
       damages, prejudgment interest, punitive damages and reasonable attorney fees.
26

27

28    COMPLAINT: SWITZER V. OLGOONIK CONSTRUCTION SERVICES, LLC.                  PAGE -5 -



     Case 3:21-cv-00078-SLG Document 1-1 Filed 03/31/21 Exhibit
                                                        Page 6A;ofPage
                                                                   8 6 of 8
 1

2                                        PRAYER OF RELIEF
 3             WHEREFORE,Plaintiff Monika Switzer, requests judgment against
4      Defendant Olgoonik Construction Services, LLC., as follows:

 5             1.      Full and complete payment of all unpaid overtime compensation

6      Olgoonik Construction Services, LLC., owes Plaintiff dating back to her date of hire,

 7     in an amount equal to time and half of her regular rate of pay, plus liquidated

8      damages, and prejudgment interest, with the exact amount to be proven at trial, but in
9      an amount in excess of the jurisdictional limit for this court;
10            2.       Full and complete payment of all hours Plaintiff Monika Switzer
11     worked for Olgoonik Construction Services, LLC., in an amount equal to that which
12     her male counterparts received, which is estimated to be an additional $61,000.00 per
13     year, with appropriate overtime payment for those hours worked;

14            3.       Payment by Olgoonik Construction Services, LLC., to Monika
15     Switzer of all penalties permitted against it as her employer, specifically pursuant to

16     29 U.S.C. § 216(b), 42 U.S.C. § 1981a(b)(3) and 42 U.S.C. § 2000e-5(e)(3)(A)&(B)

17     including reinstatement, back pay, compensable and punitive damages, plus any

18     penalties and/or liquidated damages permitted under Federal law.

19            4.       Actual reasonable attorney fees, pursuant to the Federal Fair Labor
20     Standards Act, liquidated damages, and all permitted prejudgment interests on the

21     unpaid wages.

22            5.    Plaintiff Monika Switzer further seeks reinstatement of her job or

23     liquidated damages equal to what she would have earned had she not been
24     constructively terminated from her employment, going forward for as long as she

25     would have reasonably remained at her job.

26            6.    Plaintiff Monika Switzer further seeks such other relief as the court may

27     deem just and proper based on the egregious nature of defendants' conduct.

28    COMPLAINT: SWITZER V. OLGOONIK CONSTRUCTION SERVICES, LLC.                 PAGE -6 -



     Case 3:21-cv-00078-SLG Document 1-1 Filed 03/31/21 Exhibit
                                                        Page 7A;ofPage
                                                                   8 7 of 8
 1
 2             Dated: January 19, 2021
 3

 4                                                          saac D. Zorea
                                                            ABA No. 0011090 -
 5                                                          Counsel for Monika Switzer
 6
 7

 8

 9
10

11

12

13

14
15

16

17

18

19
20

21

22

23

24

25

26

27

28    COMPLAINT: SWITZER V. OLGOONIK CONSTRUCTION SERVICES, LLC.             PAGE -7 -



     Case 3:21-cv-00078-SLG Document 1-1 Filed 03/31/21 Exhibit
                                                        Page 8A;ofPage
                                                                   8 8 of 8
